*197Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Prabhu Mohapatra appeals the district court’s order adopting the recommendation of a magistrate judge and entering default judgment against him and three corporate defendants in this action for trademark infringement and unfair competition brought by America Online, Inc. (“AOL”). After a review of the record, we find no error, and we therefore affirm on the reasoning of the district court. See America Online, Inc. v. Mohapatra, No. 1:05-cv-00535-CMH (E.D.Va. July 31, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.